Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian D. Fischer, Jr. on 02/14/2022.
The application has been amended as follows:

1. (Previously Presented) A method of controlling a communications terminal for communicating with a mobile communications network, the mobile communications network comprising an infrastructure equipment and a plurality of other communications terminals, the method comprising: 
identifying, by the communications terminal, a parameter indicative of a communication condition currently experienced by the communications terminal, wherein the parameter is indicative of a number of the plurality of other communications terminals which have selected the communications terminal to act as a relay node for the number of the plurality of other communications terminals; 
determining, by the communications terminal and based on currently experienced communications conditions, one of a plurality of predetermined priority levels representing a relative ability of the communications terminal to act as a relay node for a second communications terminal of the plurality of communications terminals; and 

2. (Previously Presented) The method of claim 1, further comprising: receiving from the communications terminal the indication of the determined priority level; 
receiving from the plurality of the other communications terminals indications of one of the plurality of predetermined priority levels; 
selecting the communications terminal or one of the plurality of other communications terminals to act as a relay node for the second communications terminal, wherein the selecting comprises determining from which of the communications terminal or the plurality of other communications terminals an indication of a best of the determined priority levels was received, and transmitting signals representing data to the selected communications terminal for transmission to the infrastructure equipment or to receive signals representing data from the infrastructure equipment via the selected communications terminal.  
3. (Original) The method of claim 2, wherein the second communications terminal is outside a radio coverage area provided by the infrastructure equipment.  
4. (Previously Presented) The method of claim 2, upon predetermined conditions being met, further comprising: de-selecting the selected one of the communications terminal or the one of the plurality of other communications terminals to act as a relay node; Application No. 16/820,723 Reply to Office Action of October 6, 2021selecting another of the communications terminal or one of the plurality of other communications terminals to act as a relay node for the second communications terminal; and transmitting signals representing data to the other selected communications terminal for transmission to the infrastructure equipment or to receive signals representing data from the infrastructure equipment via the other selected communications terminal.  

6. (Previously Presented) The method of claim 4, wherein the predetermined conditions include determining that the other selected communications terminal transmitted an indication of a better determined priority level than the selected one of the communications terminal or one of the plurality of other communications terminals.  
7. (Previously Presented) The method of claim 2, wherein the selecting the one of the communications terminal or one of the plurality of other communications terminals to act as a relay node for the second communications terminal further comprises: 4Application No. 16/820,723 Reply to Office Action of October 6, 2021 determining with which of the communications terminal or one of the plurality of other communications terminals the second communications terminal has a best communications link.  
8. (Previously Presented) The method of claim 7, wherein the selecting the other of the communications terminal or one of the plurality of other communications terminals to act as a relay node further comprises: determining which of the communications terminal or one of the plurality of other communications terminals transmitted indications of the best determined priority level; and determining with which of the communications terminal or one of the plurality of other communications terminals which transmitted the indications of the best determined priority level the second communications terminal has the best communications link.  
9. (Previously Presented) The method of claim 7, wherein the selecting one of the communications terminal or one of the plurality of other communications terminals to act as a relay node further comprises: determining which of the communications terminal or one of the plurality of other communications terminals the second communications terminal has a communications link with a 
10. (Previously Presented) The method of claim 2, further comprising: receiving from the communications terminal the indication of the determined priority level; receiving from one or more of the plurality of other communications terminals indications of determined priority levels; and selecting  the communications terminal or one of the plurality of other communications terminals to act as a relay node.  
11. (Previously Presented) The method of claim 1, wherein the currently experienced communications conditions include a quality of the communications link between the communications terminal and the infrastructure equipment.  
12. (Previously Presented) The method of claim 1, wherein the currently experienced communications conditions include an amount of data being transmitted received by the communications terminal.  
13. (Canceled) 6Application No. 16/820,723 Reply to Office Action of October 6, 2021  
14. (Previously Presented) The method of claim 1, further comprising: receiving from the communications terminal measurement information comprising the currently experienced communications conditions; determining, based on the measurement information, one of the plurality of predetermined priority levels representing a relative ability of the communications terminal to act as a relay node for the second communications terminal; and transmitting an indication of the determined priority level to the 
15. (Original) The method of claim 1, further comprising: transmitting the indication of the determined priority level to the second communications terminal as a part of a discovery message.  

17. (Original) The method of claim 1, further comprising: transmitting the indication of the determined priority level to the second communications terminal in separate communications resources to any other determined priority level of the plurality of predetermined priority levels.  
18. (Previously Presented) A communications terminal forming part of a mobile communications system including an infrastructure equipment and one or more other communications terminals, the communications terminal comprising: 
a transmitter configured to transmit signals via a wireless access interface to the infrastructure equipment and to transmit signals via the wireless access interface to the one or more of the other communications terminals; and 
a receiver configured to receive signals via the wireless access interface from the infrastructure equipment and to receive signals via the wireless access interface from the one or more of the other communications terminals, 
wherein the communications terminal is configured to: 
identify a parameter indicative of a communication condition currently experienced by the communications terminal, wherein the parameter is indicative of a number of the one or more other communications terminals which have selected the communications terminal to act as a relay node for the number of the one or more other communications terminals, 
determine, based on currently experienced communications conditions, one of a plurality of predetermined priority levels representing a relative ability of the communications terminal to act as a relay node for one or more others of the plurality of communications terminals, and 

19. (Currently Amended) A communications terminal for communicating via a mobile communications system including an infrastructure equipment and one or more other communications terminals, the communications terminal comprising:
a transmitter configured to transmit signals via a wireless access interface to the infrastructure equipment and to transmit signals via the wireless access interface to the one or more of the other communications terminals; and
a receiver configured to receive signals via the wireless access interface from the infrastructure equipment and to receive signals via the wireless access interface from the one or more of the other communications terminals, wherein the communications terminal is configured to: 
identify a parameter indicative of a communication condition currently experienced by the communications terminal, wherein the parameter is indicative of a number of the one or more other communications terminals which have selected the communications terminal to act as a relay node for the number of the one or more other communications terminals,
receive from a first of the one or more other communications terminals an indication of a determined priority level,
receive from the one or more of the other communications terminals indications of determined priority levels, 
select, based on the parameter, one of the first communications terminal or one of the one or more other communications terminals to act as a relay node, wherein the selecting includes determining from which of the other communications terminals an indication of a best determined priority level was received, and
transmit signals representing data to the selected communications terminal for transmission to the infrastructure equipment and to receive signals representing data from the infrastructure equipment via the selected communications terminal.

Allowable Subject Matter
Claims 1-12, 14-19 are allowed. The prior art of record fails to disclose the feature for identify a parameter indicative of a communication condition currently experienced by the communications terminal, wherein the parameter is indicative of a number of the one or more other communications terminals which have selected the communications terminal to act as a relay node for the number of the one or more other communications terminals, as recited in claim 1 and similarly recited in claim 18, 19.

Terminal Disclaimer
The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number: 10,608,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu (Pub No.: 2014/0328310) is a show system which considered pertinent to the claimed invention.
Xu discloses a method and a system for communication between devices in proximity, a network side device and a User Equipment (UE) are disclosed. The method includes that: a network side device determines whether UEs meet a direct Device to Device (D2D) communication condition; when the network side device determines that the UEs meet the direct D2D communication condition, the network side device informs the UEs of the result of the determination, and configures resources for direct D2D communication for the UEs according to requirements of the UEs; and when the network side device determines that the UEs do not meet the direct D2D communication condition, the network side device configures resources for architecture communication for the UEs according to the requirements of the UEs. The disclosure can implement D2D communication between devices in proximity, reduce network load and relieve the dependence of the D2D communication on a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAN YUEN/Primary Examiner, Art Unit 2464